Citation Nr: 0710453	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating greater than 40 
percent for a herniated nucleus pulposus with radiculopathy, 
status post laminectomy.    

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1979 
to August 1989 and from December 1991 to March 2001.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2003 and March 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent evidence showing that the veteran has 
hepatitis C that is related to his military service.     

2.  The veteran's lumbar spine disability with neuropathy 
does not cause unfavorable ankylosis of the entire 
thoracolumbar spine, or any ankylosis at all.  Although there 
is functional loss upon motion, the level of functional loss 
present does not entitle the veteran to a higher rating for 
range of motion.  While intervertebral disc syndrome is 
shown, incapacitating episodes having a duration of at least 
6 weeks during the past 12 months is not shown.  His 
neuropathy is not moderately severe or severe in degree. 


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for a disability rating greater than 40 
percent for the thoracolumbar back disability have not been 
met.  38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2006); 4.71a, Diagnostic Code 5293 
(2003); 4.124a, Diagnostic Code 8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that during service in 1993 or 1994 he 
attempted to donate blood to the Red Cross but was rejected 
because he was positive for hepatitis C.  He alleges that he 
became scared and did not reveal his positive diagnosis.  See 
report of April 2003 VA liver examination.    

Service medical records (SMRs) are negative for any treatment 
for hepatitis C.  However, there is no indication that the 
veteran underwent a specific blood test for hepatitis C 
during service.  SMRs are also negative for any risk factors 
of hepatitis C to include blood transfusions or organ 
transplants before 1992, tattoos, body piercings, intravenous 
or intranasal drug use, high-risk sexual activity, or 
exposure to contaminated blood products.  

Post-service, the veteran reported to the VA that he tested 
positive for hepatitis C in July 2001, some 3-4 months after 
discharge from service.  VA treatment records confirm a 
positive hepatitis C diagnosis in October 2001.  The veteran 
was discharged in March 2001.  Therefore, at minimum, the 
veteran had hepatitis C from three months to, at most, seven 
months after service, and most likely earlier, before testing 
occurred to confirm.  

A subsequent VA examination conducted in April 2003 records a 
diagnosis of hepatitis C with liver damage.  By May 2004, a 
VA treatment record notes that the veteran may need a liver 
transplant due to his hepatitis C.  In sum, there is 
sufficient evidence of current hepatitis C.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225. 

The April 2003 VA examiner did not provide an opinion as to 
the etiology of the veteran's hepatitis C.  The examiner did 
note that he could not find any evidence of risk factors 
during service.  The veteran himself denied any risk factors.  
A July 2002 VA treatment note documents that the veteran 
indicated that he was not free of active elicit drug or 
alcohol use in the past six months.  However, the Board 
cannot determine whether that notation was a misprint, as the 
entire medical evidence of record during service and 
thereafter is entirely negative for evidence or treatment of 
drug abuse.  

The Board emphasizes the significance of the fact that the 
veteran was diagnosed with hepatitis C only three to four 
months after discharge from over 20 years of nearly 
continuous military service.  This fact provides strong 
evidence in support of the veteran's contention that he 
incurred his hepatitis C during service.      

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The veteran's diagnosis of hepatitis C immediately after 
service, and the fact that the VA examiner could not 
determine how the veteran incurred hepatitis C, demonstrates 
an approximate balance of the positive and negative evidence.  
Since the April 2003 VA examination invites speculation, the 
benefit of the doubt is resolved in the veteran's favor.  
Accordingly, service connection for hepatitis C is warranted.  
38 U.S.C.A. § 5107(b).  The appeal is granted as to that 
issue.  The nature and extent of this disorder is not at 
issue before the Board at this time.  

The Board now turns to the veteran's claim for an increased 
rating beyond 40 percent for his service-connected low back 
disability with neuropathy.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The issue on appeal arises from a claim for an increased 
rating received in December 2002.  As a result, only the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Historically, the veteran injured his back and underwent a 
L4-L5 laminectomy in 1996 during service.  After discharge in 
March 2001, the veteran was service-connected for a herniated 
nucleus pulposus with radiculopathy by way of a May 2001 
rating decision.  The veteran's lumbar spine disability was 
rated as 40 percent disabling under Diagnostic Code 5293, 
intervertebral disc syndrome, for severe recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a (2001).  

In December 2002, the veteran filed the claim on appeal for 
an increased rating beyond 40 percent.  Significantly, the 
criteria for spine disorders were amended in September 2002 
and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Consequently, in this case, the Board will only consider the 
September 2002 and September 2003 amendments, without 
consideration of the regulations prior to September 2002.     

In this regard, if a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
above have established the effective dates without a 
provision for retroactive application.  

The 2002 amendments allow for intervertebral disc sydrome to 
be evaluated based on incapacitating episodes or based on 
chronic orthopedic and neurologic manifestations combined.  
The 2003 amendments renumber the diagnostic codes and create 
a general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.        

The Board notes that the RO addressed both sets of amendments 
in the statement of the case (SOC) and supplemental statement 
of the case (SSOC), and also provided the veteran with copies 
of the amendments.  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Under the September 2002 amendments, under Diagnostic 
Code 5292 (limitation of motion of lumbar spine), severe 
limitation of motion warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).   

The Board notes that the rating schedule prior to and under 
the September 2002 amendments does not define a normal range 
of motion for the lumbar spine.  However, current regulations 
do establish normal ranges of motion for the thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Plate V.  The supplementary 
information associated with the amended regulations state 
that the ranges of motion were based on medical guidelines in 
existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, the Board will apply the most recent 
guidelines for ranges of motion of the spine to the old 
criteria. 

Under the September 2002 amendments, 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (ankylosis of the lumbar spine) provides 
a 50 percent evaluation if ankylosis of the lumbar spine is 
unfavorable and a 40 percent evaluation if favorable. 

Under the September 2002 amendments, the regulations 
regarding intervertebral disc syndrome were revised.  Under 
the September 2003 amendments, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised by the VA.  
The criteria for evaluating intervertebral disc disease under 
the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
intervertebral disc syndrome was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, for 
clarity's sake, the Board will only analyze intervertebral 
disc syndrome under the September 2003 amendments.      
  
Specifically, the September 2003 amendments stipulate that 
the veteran's intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also, under the September 26, 2003 amendments, Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic 
Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), and 
Diagnostic Code 5243 (intervertebral disc syndrome) are 
evaluated under the following General Rating Formula for 
Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Finally, the veteran also has neuropathy and radiculopathy 
associated with his service-connected low back disorder.  See 
April 2001 VA neurological examination and March 2003 VA 
spine examination.  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a.. 
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost. Id.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively. Id. A 
60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy. Id.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.  The rating 
criteria are the same using DCs 8520, 8620, and 8720.

The Board now turns to analysis of the evidence of record.  
With respect to the September 2002 amendments, other 
diagnostic codes for lumbar spine disabilities provide for a 
disability rating greater than 40 percent.  However, there is 
no evidence or contention by the veteran of vertebral 
fracture (Diagnostic Code 5285), complete ankylosis of the 
spine (Diagnostic Code 5286), or unfavorable ankylosis of the 
lumbar spine (Diagnostic Code 5289).  Specifically, VA spine 
examinations conducted in April 2001, March 2003, and March 
2004 are negative for ankylosis or evidence of any vertebral 
fracture, as are VA treatment records from 2001 to 2004.  
Therefore, these diagnostic codes will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

The Board now turns to the September 2003 amendments.  As to 
intervertebral disc syndrome under Diagnostic Code 5243, the 
evidence does not reveal incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Specifically, the March 2003 VA spine examiner noted that in 
the past year the veteran reported acute flare-ups of his 
intervertebral disc syndrome, such that on four to five 
occasions the pain was severe.  The veteran indicated that VA 
physicians prescribed three days of bed rest on each of the 
four to five occasions (for a maximum possible total of two 
weeks).  The veteran went to the emergency room on one 
occasion due to the pain, and received an injection.  
Nonetheless, the medical evidence including VA treatment 
records from 2001 to 2004 does not reveal 6 weeks of bedrest 
prescribed by any physician, providing evidence against this 
claim.  

Consequently, it is important for the veteran to understand 
that some of the current medical evidence does not support 
the current 40 percent evaluation under Diagnostic Code 5243, 
let alone an increased evaluation.     

As to orthopedic manifestations of his low back 
disability, under the General Rating Formula for 
Diseases and Injuries of the Spine, evidence of record 
does not reflect a higher rating above the current 40 
percent assigned.  In this respect, the evidence of 
record does not reveal unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  In fact, 
the range of motion in degrees for the lumbar spine 
recorded at VA examinations show, at most, range of 
motion indicative of a 20 percent orthopedic rating.  
See April 2001 VA examination (80 degrees flexion, 15 
degrees extension, and 25 degrees lateral flexion and 
rotation each way); March 2003 VA examination (40 
degrees flexion, 10 degrees extension, and 20 degrees 
lateral flexion and rotation each way); and March 2004 
VA examination (45 degrees flexion).  The March 2003 
examiner also noted moderate muscle spasm, also 
indicative of a 20 percent orthopedic rating.  

As to functional loss, the veteran reports difficulty 
standing, bending, and lifting due to low back pain, 
cramping, stiffness, weakness, and radiculopathy to the 
right lower extremity.  The veteran indicated that his 
back condition impacts work and social activities.  The 
March 2003 examiner documented a slow guarded gait, 
with the veteran exhibiting tenderness, and pain 
beginning upon the last degree of range of motion.  The 
examiner noted that the veteran was additionally 
limited by moderate pain upon repetitive use.  Overall, 
however, the Board finds that the current findings, to 
include any functional impairment due to pain as set 
forth in the Deluca case, are adequately reflected in 
the current 40 percent rating in effect for the combined 
orthopedic and neurological manifestations of his back 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206   

As to neurological manifestations, there is evidence 
suggestive of moderate incomplete paralysis of the sciatic 
nerve warranting a 20 percent rating.  Specifically, the 
veteran exhibits right leg numbness, cramps, and 
radiculopathy, with diminished pinprick, some atrophy of the 
left thigh, and slightly abnormal reflexes.  See March 2003 
VA spine examination.  In addition, the April 2001 VA 
neurological examiner recorded slight weakness in the right 
leg.  However, there was no evidence of foot drop, bowel or 
bladder impairment, significant sensory loss, moderately 
severe or severe deficits in strength, severe loss of 
reflexes, or marked muscular atrophy.  Overall, his 
neurological symptoms are of a moderate nature indicative of 
a 20 percent rating.  38 C.F.R. § 4.7.       

Combining under 38 C.F.R. § 4.25 (the combined rating table) 
the separate 20 percent evaluations of the veteran's chronic 
orthopedic and neurologic manifestations of his 
intervertebral disc syndrome still yields the 40 percent 
rating previously assigned under Diagnostic Code 5243.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent, under either the September 2002 or September 2003 
criteria, for the veteran's intervertebral disc syndrome with 
neuropathy.  38 C.F.R. § 4.3.  Ultimately, the veteran lacks 
the requisite limitation of motion, incomplete paralysis, 
ankylosis, functional loss, or incapacitating episodes of 6 
weeks duration to warrant a rating beyond 40 percent.  

The record does not show that the average industrial 
impairment from his back disability would be in excess of 
that contemplated by the assigned ratings.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not warranted.  See 38 C.F.R. § 
3.321(b)(1).

With regard to the Veterans Claims Assistance Act of 2000 
(VCAA), as to the hepatitis C claim, in light of the 
favorable action taken herein, discussion of whether VA has 
met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.  The RO should ensure that the 
veteran receives VCAA notice in compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), when effectuating the 
hepatitis C award.   

For the back disability being denied, review of the claims 
folder reveals compliance with the VCAA, 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of VCAA letter dated in January 2003, the RO 
advised the veteran of the evidence needed to substantiate 
his back claim and explained what evidence VA was obligated 
to obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board observes that the RO issued the January 2003 VCAA 
notice letter prior to the June 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, no letter asked the veteran to provide any evidence 
in his possession that pertains to the claim. Id at 120-21.  
Nonetheless, the Board is satisfied that the veteran actually 
knew to submit such evidence to the RO, given the private 
medical evidence and personal statements he has submitted.  
Moreover, the VCAA letter, rating decision, SOC, and SSOC 
advised the veteran of what missing evidence was relevant and 
necessary to demonstrate an increased rating for a back 
disability.  Additionally, the VCAA letter dated in January 
2003 advised the veteran that the VA would obtain "any 
additional information or evidence."  Therefore, any failure 
to make the specific request is non-prejudicial, harmless 
error.  Bernard, 4 Vet. App. at 392-94.    See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  In 
fact, in a December 2004 statement, the veteran indicated 
that he had no further evidence to submit.  The Board finds 
that any deficiency in the content or timing of the notice is 
harmless error.  

Since service connection for his back disability was granted, 
and the 40 percent rating was assigned effective the day 
after discharge from service, there is no potential effective 
date issue that would warrant additional notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA treatment records, and several VA 
examinations.  There is no indication in the claims folder 
that the veteran identified and authorized VA to obtain any 
additional private medical records.  

Finally, the veteran's representative has claimed that prior 
VA examinations regarding his back disability were 
inadequate.  If an examination report does not contain 
sufficient detail, or the diagnosis is not supported by the 
findings on the examination report, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  A review 
of the April 2001, March 2003, and March 2004 VA examination 
reports, however, discloses detailed and thorough physical 
examination findings and comments from the examiners 
regarding the veteran's back disability.  Another examination 
would not be of any benefit to the veteran as the 
preponderance of the evidence is clearly against a higher 
rating for his back disability.  

Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for hepatitis C is granted.  

A disability rating greater than 40 percent for a herniated 
nucleus pulposus with radiculopathy, status post laminectomy, 
is denied. 


REMAND

In this case, the veteran has the following service-connected 
disabilities: a low back condition with neuropathy, rated as 
40 percent disabling; Type II diabetes mellitus, rated as 20 
percent disabling; tinnitus, rated as 10 percent disabling; 
asthma, rated as 10 percent disabling; a low back surgical 
scar, rated as 10 percent disabling; mood disorder, rated as 
10 percent disabling; face trauma, rated as 0 percent 
disabling; and a right arm scar, rated as 0 percent 
disabling.  The combined service-connected disability rating 
is 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  The Board has reviewed the service-connected 
conditions, and found no basis to increase the evaluations.  
However, the combined percentage may go higher depending on 
the disability rating assigned by the RO for hepatitis C.  In 
any event, the percentage criteria for TDIU are currently 
met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. Id. 

In this regard, a remand is required for the TDIU claim on 
several bases.  First, as discussed above, the Board has 
granted service connection for hepatitis C.  Any disability 
rating assigned for the service-connected hepatitis C is 
inextricably intertwined with the TDIU determination.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
appellate consideration of the TDIU issue must be deferred 
pending the RO's assignment of an evaluation for service-
connected hepatitis C.   

Second, the Board notes that the current evidence of record, 
as a whole, is unclear as to whether the veteran is 
unemployable due to his service-connected disabilities.  In 
this regard, the veteran was able to work as a cashier part-
time for 32 hours a week at a military commissary until 
November 2003.  See December 2003 TDIU application.  In 
February 2004, the veteran submitted a VA Form 21-4192, 
Request for Employment Information in Connection with Claim 
for Disability Benefits, completed by his employer at the 
Defense Commissary Agency.  His employer indicated that the 
veteran was terminated due to his service-connected back, 
diabetes, and cirrhosis of the liver associated with 
hepatitis C conditions.  

A VA examination is required to assess the impact of the 
veteran's service-connected disabilities on his ability to 
secure or follow a substantially gainful occupation.  
  
Third, in March 2002, the veteran filed an application to 
undergoing training under VA's Chapter 31 vocational 
rehabilitation program.  A subsequent VA Form 28-6564 
indicates that the veteran was a participant in the program.  
When the veteran reports that he was seen by a vocational 
rehabilitation counselor, the Board is on notice of the 
existence of those records and is obliged to obtain and 
consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  
The RO should obtain these records to include any assessment 
and associate them with the claims folder.     

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder including any counselor's 
assessment and associate it with the 
claims folder.  

2.	The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected disabilities and 
nonservice-connected disabilities.  
The purpose of the examination is to 
determine whether the service-
connected disabilities have caused 
the veteran's unemployability.  The 
claims folder or the pertinent 
medical records contained therein 
must be reviewed by the examiner in 
conjunction with his or her 
examination of the veteran.  All 
necessary tests should be performed.  
The examiner should record pertinent 
medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused 
by the veteran's disabilities.

If possible, the examiner is requested 
to express an opinion as to the impact 
of the manifestations of the service-
connected disabilities, or 
manifestations that cannot be 
dissociated from those produced by the 
service-connected disabilities, on the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of 
record.

3.	After completing the above 
development, the RO should then 
readjudicate the TDIU issue on 
appeal. The Board emphasizes that the 
RO must first establish a disability 
evaluation for service-connected 
hepatitis C before readjudicating the 
claim of entitlement to TDIU.  If the 
disposition of the TDIU claim remains 
unfavorable, the RO should furnish 
the veteran and his representative 
another SSOC and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


